  1
  2
  3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                                   .
      UNITED STATES OF AMERICA,                     Case No.: ~ ,~~'~1~
11                                                                        ~-~ ~Q~,D~ ~C 1.
                         Plaintiff,                 ORDER OF DETENTION PENDING
12                                                  FURTHER REVOCATION
                  v                                PROCEEDINGS
13                                                 (FED.R. CRIM.P. 32.1(a)(6); 18
14    ~~                ~~
                         Defendant.
                                      ~              J.S.C. § 3143(a)(1))

15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the Ce^''~'~~ District of
18 ~,~i~~~r~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20        Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6)and 18 U.S.C. § 3143(a)(1}, the Court finds that:
22 A. (~     The defendant has not met his/her burden of establishing by clear and
23           convincing evidence that he/she is not likely to flee if released under 18
24           U.S.C. § 3142(b) or (c). This finding is based on the following:
25          () information in the Pretrial Services Report and Recommendation
26          (~        information in the violation petition and reports)
27          (1Q       the defendant's nonobjection to detention at this time
28          () other:


                                               1
     1       and/ or
 2 B.(~      The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community if released under 18 U.S.C.
 5           § 3142(b)or (c). This finding is based on the following:
 6          () information in the Pretrial Services Report and Recommendation
 7          (~     information in the violation petition and reports)
 8          (~     the defendant's nonobjection to detention at this time
 9          () other:
10
1 1 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~~.,•~,v~ry 2-7~ Z~ 2~
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
